      Case: 1:20-cv-00192-DMB-RP Doc #: 7 Filed: 10/05/20 1 of 1 PageID #: 152




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                ABERDEEN DIVISION

RURAL CELLULAR CORPORATION                                                               PLAINTIFF

v.                                                   CIVIL ACTION NO. 1:20-CV-192-SA-RP

THE CITY OF CORINTH, MISSISSIPPI, ET AL                                          DEFENDANTS



                                     ORDER OF RECUSAL

       The above styled and numbered case was assigned to United States District Judge Sharion

Aycock on September 17, 2020. Judge Aycock, on her own motion, hereby RECUSES herself

from this cause.

       It is hereby ORDERED that the Clerk of the Court is directed to transfer and re-assign this

cause to another United States District Judge in the Northern District of Mississippi.

       This, the 5th day of October, 2020.

                                                      /s/ Sharion Aycock
                                                     UNITED STATES DISTRICT JUDGE
